       Case 3:17-cr-00131-MEM Document 183 Filed 06/16/20 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              :

                                      :      CRIMINAL NO. 3:17-131
 v.
                                      :          (JUDGE MANNION)
PATRICK SUTHERLAND,
                                      :
           Defendant
                                      :



                                 ORDER

      Based on the court’s memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

  (1) The defendant Patrick Sutherland’s letter Motion, (Doc. 171), to the

      extent that it challenges the BOP’s sentence computation, is

      DISMISSED WITHOUT PREJUDICE to file a petition for writ of habeas

      corpus pursuant to 28 U.S.C. §2241 in the U.S. District Court for the

      District of Connecticut.

  (2) To the extent defendant Sutherland’s Motion is construed as a motion

      for compassionate release, it is DISMISSED WITHOUT PREJUDICE

      for lack of jurisdiction since he has failed to comply with

      §3582(c)(1)(A)’s exhaustion requirement.
          Case 3:17-cr-00131-MEM Document 183 Filed 06/16/20 Page 2 of 2




    (3) To the extent defendant Sutherland’s motion can be alternatively

         construed as a motion for immediate release to home confinement

         under the CARES Act, it is DISMISSED since the court lacks authority

         to grant such relief under the Act.




                                           s/ Malachy   E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge


DATE: June 16, 2020
17-131-01-Order




                                        -2-
